 
 
I 
108th CONGRESS
2d Session
H. R. 4999 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Van Hollen introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To repeal the provisions of law making reemployed annuitants ineligible for physicians comparability allowances under title 5, United States Code, and special pay for physicians and dentists under title 38, United States Code. 
 
 
1.Provisions repealed 
(a)Physicians comparability allowancesSection 5948(b) of title 5, United States Code, is amended— 
(1)in paragraph (2), by adding or at the end; 
(2)by striking paragraph (3); and 
(3)by redesignating paragraph (4) as paragraph (3). 
(b)Special paySection 7431(f) of title 38, United States Code, is amended— 
(1)in paragraph (1), by adding or at the end; 
(2)in paragraph (2), by striking ; or and inserting a period; and 
(3)by striking paragraph (3).  
 
